Case 18-01574        Doc 30     Filed 10/15/18     Entered 10/15/18 09:35:37          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 01574
         Tina Kendrick

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/19/2018.

         2) The plan was confirmed on 03/26/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/23/2018.

         5) The case was Dismissed on 06/25/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-01574             Doc 30         Filed 10/15/18    Entered 10/15/18 09:35:37               Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $125.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                              $125.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $119.38
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                                $5.62
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $125.00

 Attorney fees paid and disclosed by debtor:                         $400.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim        Principal      Int.
 Name                                       Class    Scheduled      Asserted       Allowed         Paid         Paid
 American InfoSource LP as agent for     Unsecured          63.00         63.24          63.24           0.00       0.00
 ARS ACCOUNT RESOLUTION                  Unsecured         763.00           NA             NA            0.00       0.00
 AT&T                                    Unsecured         800.00           NA             NA            0.00       0.00
 Chase                                   Unsecured         100.00           NA             NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured     11,000.00     14,593.20      14,593.20            0.00       0.00
 Comcast                                 Unsecured         700.00           NA             NA            0.00       0.00
 Credit Acceptance Corp                  Unsecured           0.00    10,990.04      10,990.04            0.00       0.00
 DTA Auto Sales                          Unsecured      8,000.00            NA             NA            0.00       0.00
 First Savings Bank-Hegewisch            Unsecured         800.00           NA             NA            0.00       0.00
 HERTG ACCPT                             Unsecured     11,000.00            NA             NA            0.00       0.00
 Illinois Title Loan                     Unsecured      1,000.00            NA             NA            0.00       0.00
 Kennedy King College                    Unsecured      8,000.00            NA             NA            0.00       0.00
 Municipal Collections Of America        Unsecured         700.00        870.00         870.00           0.00       0.00
 Municipal Collections Of America        Unsecured           0.00        270.00         270.00           0.00       0.00
 Municipal Collections Of America        Unsecured           0.00      1,147.50       1,147.50           0.00       0.00
 Municipal Collections Of America        Unsecured           0.00        337.50         337.50           0.00       0.00
 Nicor Gas                               Unsecured      1,000.00       2,493.79       2,493.79           0.00       0.00
 Peoples Gas                             Unsecured      1,000.00            NA             NA            0.00       0.00
 PLS                                     Unsecured      1,000.00            NA             NA            0.00       0.00
 Resurgent Capital Services              Unsecured           0.00        435.56         435.56           0.00       0.00
 SNCHNFIN                                Unsecured         600.00           NA             NA            0.00       0.00
 South Pointe Hospital                   Unsecured         200.00           NA             NA            0.00       0.00
 Sprint                                  Unsecured      1,000.00            NA             NA            0.00       0.00
 Title Max                               Unsecured      1,500.00            NA             NA            0.00       0.00
 VERIZON                                 Unsecured         700.00           NA             NA            0.00       0.00
 Village of Matteson                     Unsecured         200.00           NA             NA            0.00       0.00
 WOW                                     Unsecured      1,000.00            NA             NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-01574        Doc 30      Filed 10/15/18     Entered 10/15/18 09:35:37             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,200.83               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $125.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $125.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
